COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00305-CR
                             NO. 02-12-00306-CR
                             NO. 02-12-00307-CR


CHRISTOPHER KYLOUNCH                                                APPELLANT
PAYNES

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Christopher Kylounch Paynes attempts to appeal following his

pleas of guilty in three cases, two for possession of more than one but less than

four grams of cocaine and the third for unlawful possession of a firearm.

Following the plea agreements, the trial court sentenced Appellant to twelve

      1
       See Tex. R. App. P. 47.4.
years’ incarceration in each case, each sentence to run concurrently with the

others.

      The trial court’s certifications of Appellant’s right to appeal state in each

case that this “is a plea bargain case, and the defendant has NO right of appeal.”

See Tex. R. App. P. 25.2(a)(2). On July 13, 2012, we notified Appellant that

these appeals could be dismissed unless he or any party desiring to continue the

appeals filed a response showing grounds for continuing the appeals. Appellant

filed a pro se response that does not present grounds for continuing the appeals.

      The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written

motion filed and ruled on before trial or after getting the trial court’s permission to

appeal. See Tex. R. App. P. 25.2(a)(2). Because the trial court’s certifications

reflect that Appellant has no right of appeal, we dismiss these appeals for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 16, 2012




                                          2